Citation Nr: 0704583	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a March 2006 Board Remand.  This 
matter was originally on appeal from a January 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

Based on a motion dated on February 13, 2006, this appeal has 
been advanced on the docket because of the veteran's advanced 
age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed back disorder is 
related to military service or that arthritis manifested to a 
compensable degree within a year of separation from service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by military 
service; nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	March 2006 Remand and The Veterans Claims Assistance Act 
of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in November 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to support his claim for service connection.  The 
RO also advised the veteran that it needed evidence showing 
that his back injury existed from military service to the 
present time and described the type of evidence that would 
help VA make its decision.  Furthermore, the RO specifically 
asked the veteran to send to VA any evidence in his 
possession that pertained to his claim.  38 C.F.R. § 3.159 
(b)(1) (2006).  

The Board recognizes that the November 2004 VCAA notice 
letter did not specifically address the elements of degree of 
disability or effective date; however, such notice defects 
are harmless error in this case because the veteran's claim 
is being denied for reasons explained below and no disability 
rating or effective date will be assigned.    

The Board further observes the RO provided the veteran with a 
copy of the January 2005 rating decision, the August 2005 
Statement of the Case (SOC), and the Supplemental Statements 
of the Case dated in November 2005 and August 2006, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA examination and nexus opinion in June 2006.  
The veteran's service medical records, private treatment 
records from October 1997 to October 2001, and the January 
1948 VA hospitalization report (from an earlier claim) are 
also of record.  The Board observes that the veteran has 
reported treatment since service for his back at the VA 
hospital in Topeka, Kansas, the VA Farmington Clinic, and 
from various private physicians/facilities; however, the RO 
has not attempted to obtain all of the identified records.  
Nonetheless, the Board finds that the absence of such records 
from the record does not harm the veteran in this case.  
Neither the veteran nor his representative has asserted that 
such records are necessary in order to fairly adjudicate the 
veteran's claim.  In addition, the veteran has been given 
ample opportunity to provide evidence in support of his claim 
and has, indeed, provided the aforementioned private medical 
records that pertain to treatment of his back.  Furthermore, 
the veteran wrote in November 2006 correspondence that all of 
his doctors from 1945 to 2000 are deceased and reported that 
he did not keep records from that time.  He further indicated 
that those records would likely not help his claim.      

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
complied with its March 2006 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran has repeatedly asserted 
that a relationship exists between his current back disorder 
and service; however, he lacks the requisite medical 
expertise to diagnose his back disorder or render a competent 
opinion regarding its cause.  Thus, competent medical 
evidence that the veteran's current back disorder is related 
to service or arthritis manifested to a compensable degree 
within a year of discharge is required.  


III.	Analysis 

The veteran contends that an in-service back injury (i.e., 
slipping on the deck of a ship) caused his current back 
disorder and seeks entitlement to service-connected 
compensation benefits.

The Board notes that there is medical evidence of record 
showing a currently diagnosed back disorder.  Specifically, 
the June 2006 VA examiner diagnosed the veteran with 
degenerative disc disease of the lumbar spine.  While it is 
noted that the examiner also included a diagnosis of "lumbar 
sprain (attributed to inservice injury)," it is clear based 
on further review of the examination report that the 
diagnosis was only related to the initial back injury 
sustained by the veteran many years ago in service and was 
not a finding of a current back disorder.  The veteran's 
private medical records from October 1997 to October 2001 
further show his recent treatment for back pain.   

The evidence of record additionally supports the veteran's 
account of an in-service back injury.  While the service 
medical records do not specifically reference a back injury 
during that time, the November 1945 separation examination 
report reveals a history of complaint of back ache in 1944.  
It is also noted that the June 2006 VA examiner found the 
veteran's account of an in-service injury credible as he 
concluded that it was at least as likely as not that the 
veteran sustained injury to his lumbar spine in service that 
was most likely a sprain.  He added that it was unlikely that 
the veteran sustained any multiple lumbar compression 
fractures considering the history and his return to duty.  

Nevertheless, the competent medical evidence of record does 
not show a nexus relationship between the veteran's current 
back disorder and his military service to include his 
reported back injury.  After a thorough review of the claims 
folder, the June 2006 VA examiner found that it was less 
likely than not that the service-related injury developed 
into a current lumbar disorder.  The examiner alternatively 
indicated that the veteran's current lumbar disorder was more 
likely than not to be degenerative and age-related.  As the 
opinion offered by the June 2006 VA examiner is the only 
competent medical opinion of record, the Board finds it 
dispositive in this case.  

Furthermore, there is no competent medical evidence that the 
veteran's degenerative disc disease manifested to a 
compensable level within a year of discharge from service.  
Indeed, the first documentation of treatment for the 
veteran's back after service is dated in January 1948, which 
is approximately two years after service.  It is also noted 
that the January 1948 VA hospitalization report reveals that 
the veteran's examining physician at that time found no 
disease to account for his back ache.  The veteran has 
presented no other competent evidence to show that 
degenerative disc disease was present to a compensable degree 
during the one-year presumptive period.

Based on the foregoing, the Board must find that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection of a back disorder at this time.  
If competent medical evidence such as a medical opinion that 
links the veteran's current back disorder to military service 
is submitted by the veteran in the future, then VA will 
consider reopening the claim.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


